Case 1:20-cv-07407-AT Document 20 Filed 12/01/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
RAMON JAQUEZ, on behalf of himself DOC #: —
and all other persons similarly situated, DATE FILED: _ 12/1/2020 |
Plaintiff,
-against- 20 Civ. 7407 (AT)
LENOX CORPORATION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On November 13, 2020, the Court ordered the parties to submit a joint letter and proposed
case management plan by November 25, 2020, in advance of the initial pretrial conference scheduled
for December 3, 2020. ECF No. 17. Those submissions are overdue.

Accordingly, by December 2, 2020, at 2:00 p.m., the parties shall file their joint letter and
proposed case management plan.

SO ORDERED.

Dated: December 1, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
